In a juvenile delinquency proceeding, the appeal is from an order of the Family Court, Kings County (Esquirol, J.), dated August 1,1979, which, upon a finding that appellant had commited an act which, if committed by an adult, would constitute the crime of robbery in the first degree, adjudicated him a juvenile delinquent and placed him with the Division For Youth, Title II. Order reversed, on the law, without costs or disbursements, and delinquency petition dismissed. Appellant’s guilt was not proved beyond a reasonable doubt. He was arrested by a police officer approximately 100 feet away from where a robbery had taken place five minutes before. At trial, the victim identified appellant solely upon the basis of his having worn the “same” blue jacket and maroon pants as the robber. The complainant admitted that he did not see the face of the person who wielded a *576tree branch and relieved him of his money, because the robber wore a hood. Under these circumstances, and where the commission of the crime and the subsequent arrest of the appellant were not contemporaneous, guilt was not adequately established. Mangano, J.P., Rabin and O’Connor, JJ., concur.